BASKIN, Judge.
We affirm the summary judgment as to appellants’ claim for breach of an implied warranty of merchantability. With regard to the question of fraud, however, we find that the record contains depositions upon which a jury might conceivably conclude that General Motors’ conduct, in partially repairing the automobile purchased by appellant without revealing that it had been damaged, constitutes fraudulent concealment. A genuine issue of material fact remains. Nessim v. DeLoache, 384 So.2d 1341 (Fla. 3d DCA 1980). The summary judgment on the claim alleging fraud is reversed and the cause remanded for trial.
Affirmed in part and reversed in part.